— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment through misconduct. Claimant refused to change the time when he began his work day, although the change was approved by his union. When he refused to start work at a new time, he was discharged. The record in this case provides substantial evidence to support the factual finding of the board that the claimant lost his employment through misconduct (Matter of James [Levine], 34 NY2d 491; Matter of Miletti [Levine] 48 AD2d 1011). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.